Name: Commission Regulation (EEC) No 1464/85 of 31 May 1985 correcting Regulation (EEC) No 1367/85 as regards the arrangements to apply monetary compensatory amounts from 27 May 1985 to intervention butter sold at reduced prices
 Type: Regulation
 Subject Matter: marketing;  agricultural policy;  Europe;  processed agricultural produce;  trade policy
 Date Published: nan

 1 . 6 . 85 Official Journal of the European Communities No L 144/87 COMMISSION REGULATION (EEC) No 1464/85 of 31 May 1985 correcting Regulation (EEC) No 1367/85 as regards the arrangements to apply monetary compensatory amounts from 27 May 1985 to intervention butter sold at reduced prices be specified that they also apply to shipments to France ; whereas ; therefore, Article 2 of Regulation (EEC) No 1367/85 should be corrected ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the tempo ­ rary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 855/84 (2), and in particular Article 6 thereof, Whereas Article 2 of Commission Regulation (EEC) No 1367/85 of 24 May 1985 amending the provisions implementing monetary compensatory amounts with effect from 27 May 1985 in respect of intervention butter sold at a reduced price (3) provides, in respect of butter sold in accordance with Regulations (EEC) No 2268/84, (EEC) No 2278/84 and (EEC) No 2956/84 for which sales contracts are concluded before 27 May 1985, that the monetary compensatory amounts applying to France on 26 May 1985 shall remain valid for butter shipped from France to another Member State on or after 27 May 1985 ; whereas the present wording of Article 2 of the said Regulation confines the application of these monetary compensatory amounts to shipments from France ; whereas it should HAS ADOPTED THIS REGULATION : Article 1 In Article 2 of Regulation (EEC) No 1367/85, 'shall remain valid for the quantities shipped from this Member State to another Member State on or after 27 May 1985' is hereby replaced by 'shall remain valid in trade between the said Member State and other Member States as from 27 May 1985'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 27 May 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 31 May 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 106, 12. 5. 1971 , p. 1 . (2) OJ No L 90, 1 . 4. 1984, p. 1 . (3 OJ No L 139 , 27. 5 . 1985, p. 22 .